Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/22/2022 has been entered. Claims 15-28 remain pending in the application.  Applicant’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/02/2021.   
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, claim 23 recites “an overall optical path length…” in lines 1-2. Since claim 15 establishes an overall optical path length, it is unclear if the overall optical path length of claim 23 is the same or different from the overall optical path length of claim 15. 
Regarding claim 23, claim 23 recites “a spectral transfer function…” in line 3. Since claim 15 establishes a spectral transfer function, it is unclear if the spectral transfer function of claim 23 is the same or different from the spectral transfer function of claim 15. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16 and 23 recite similar limitations to amended claim 15, thus claims 16 and 23 fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18, 20, 22-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ymeti et al. (US 20120214707 A1) in view of Misiakos et al., “Broad-band Mach-Zehnder interferometers as high performance refractive index sensors: Theory and monolithic implementation”, 2014, Optics Express, 22, 8, p. 8856-8870).
Regarding claim 15, Ymeti teaches a sensing system for characterizing an analyte of interest in a sample (abstract; note that functional limitations are emphasized in italics hereinafter), the sensing system comprising 
a photonic integrated circuit (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer”) comprising an integrated interferometer (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer) configured for spectroscopic operation that characterizes the analyte of interest in the sample (paragraph [0045]), 
the integrated interferometer comprising at least a sensing arm (Fig. 4, interpreted as the upper arm comprising a measurement channel “MCH”) and a reference arm (Fig. 4, interpreted as the lower arm comprising a reference channel “RCH”), 
both the sensing arm and the reference arm having an exposable segment configured to enable guided light to interact with the sample (Fig. 2A; paragraph [0104]), 
whereby the exposable segment of the reference arm has an optical path length which is smaller than twice the optical path length of the exposable segment of the sensing arm (Fig. 4 teaches MCH and RCH has similar lengths, i.e. RCH is smaller than twice the optical path length of MCH), 
wherein the exposable section of the sensing arm is configured to be selective to the analyte of interest (paragraph [0104]), 
whereas the exposable section of the reference arm is configured to be not selective to the analyte of interest (paragraph [0104]), and
wherein the reference arm and/or the sensing arm comprises a covered segment not interacting with the sample when the interferometer is in use (Fig. 4 shows portions of the sensing arm that is covered and not exposed to a sample, i.e. the regions before and after the MCH area; Fig. 7 shows portions of the sensing arm covered, “COV”; paragraph [0085]).
Ymeti fails to teach wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2.
Misiakos teaches a broad-band Mach-Zehnder interferometers comprising a reference arm and a sensing arm with high sensitivities (abstract; Fig. 1). Misiakos teaches the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 (page 8869, first full paragraph teaches a spectral period of 7.9nm and a spectrometer resolution of 0.43 nm, i.e. smaller than P/2). Misiakos teaches that the device demonstrated high accuracy measurements over a wide spectral range (page 8870, section 6, lines 1-3). Misiakos teaches that high spectral sensitivity makes possible the use of portable spectrum analyzers with nm range resolutions without compromising the sensor analytical capability (page 8870, section 6, lines 11-13; abstract). 
Since Misiakos teaches an interferometer for measuring analytes, similar to Ymeti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti to incorporate the teachings of Misiakos to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2. Doing so would allow for high accuracy measurements over a wide spectral range and improved sensitivity of the overall sensing system, as taught by Misiakos, thus improving portability of the sensing system. 
Furthermore, since Ymeti fails to teach a specific period and spectral resolution, one of ordinary skill in the art would have incorporated the teachings of Misiakos to modify Ymeti to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 through routine experimentation (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)) in order to provide high accuracy measurements over a wide spectral range, improved sensitivity of the overall sensing system, and improved portability of the sensing system as taught by Misiakos.
Regarding claim 16, Ymeti further teaches wherein at least one of the reference arm or the sensing arm comprises a covered segment not interacting with the sample when the integrated interferometer is in use (Fig. 4 shows portions of the sensing arm that is covered and not exposed to a sample, i.e. the regions before and after the MCH area; Fig. 7 shows portions of the sensing arm covered, “COV”; paragraph [0085]).
Regarding claim 17, Ymeti further teaches wherein a number of reference arms and sensing arms together in the interferometer is exactly two (Fig. 4).
Regarding claim 18, Ymeti further teaches wherein the integrated interferometer is a Mach-Zehnder interferometer (paragraph [0103]).
Regarding claim 20, Ymeti further teaches wherein the exposable segments that are exposed to the sample, when the sensing system is in contact with the sample, have a same surface treatment finishing (paragraph [0105] teaches both measurement and reference channels are coated with Protein A or another protein or molecule), except the surface treatment finishing for the exposable segments have different active specific probes for probing the analyte of interest (Fig. 2; paragraph [0049]).
Regarding claim 22, Ymeti further teaches wherein the sensing system is free from active phase control elements or referencing electronics (Fig. 4).
Regarding claim 23, Ymeti in view of Misiakos teach all of the elements of the current invention as stated above in claim 15 (see above claim 15).
Regarding claim 24, Ymeti teaches all of the elements of the current invention as stated above. Ymeti further teaches wherein the sensing system comprises a radiation system (paragraph [0015] teaches a light beam having a spectrum substantially continuously extending over a wavelength range, i.e. white light) configured for providing broadband radiation and/or a detector (paragraph [0015], “CCD”) configured for detecting broadband radiation.
Regarding claim 28, Ymeti teaches a method comprising:
detecting and/or quantifying an analyte of interest in a sample (paragraph [0021]; claim 1) using a sensing system (abstract) wherein the sensing system comprises 
a photonic integrated circuit (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer”) comprising an integrated interferometer (Fig. 4; paragraph [0103], “Mach-Zehnder interferometer) configured for spectroscopic operation that characterizes the analyte of interest in the sample (paragraph [0045]), 
the integrated interferometer comprising at least a sensing arm (Fig. 4, interpreted as the upper arm comprising a measurement channel “MCH”) and a reference arm (Fig. 4, interpreted as the lower arm comprising a reference channel “RCH”), 
both the sensing arm and the reference arm having an exposable segment configured to enable guided light to interact with the sample (Fig. 2A; paragraph [0104]), 
whereby the exposable segment of the reference arm has an optical path length which is smaller than twice the optical path length of the exposable segment of the sensing arm (Fig. 4 teaches MCH and RCH has similar lengths, i.e. RCH is smaller than twice the optical path length of MCH), 
wherein the exposable section of the sensing arm is configured to be selective to the analyte of interest (paragraph [0104]), 
whereas the exposable section of the reference arm is configured to be not selective to the analyte of interest (paragraph [0104]), and
wherein the reference arm and/or the sensing arm comprises a covered segment not interacting with the sample when the interferometer is in use (Fig. 4 shows portions of the sensing arm that is covered and not exposed to a sample, i.e. the regions before and after the MCH area; Fig. 7 shows portions of the sensing arm covered, “COV”; paragraph [0085]).
Ymeti fails to teach wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2.
Misiakos teaches a broad-band Mach-Zehnder interferometers comprising a reference arm and a sensing arm with high sensitivities (abstract; Fig. 1). Misiakos teaches the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 (page 8869, first full paragraph teaches a spectral period of 7.9nm and a spectrometer resolution of 0.43 nm, i.e. smaller than P/2). Misiakos teaches that the device demonstrated high accuracy measurements over a wide spectral range (page 8870, section 6, lines 1-3). Misiakos teaches that high spectral sensitivity makes possible the use of portable spectrum analyzers with nm range resolutions without compromising the sensor analytical capability (page 8870, section 6, lines 11-13; abstract). 
Since Misiakos teaches an interferometer for measuring analytes, similar to Ymeti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti to incorporate the teachings of Misiakos to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2. Doing so would allow for high accuracy measurements over a wide spectral range and improved sensitivity of the overall sensing system, as taught by Misiakos, thus improving portability of the sensing system. 
Furthermore, since Ymeti fails to teach a specific period and spectral resolution, one of ordinary skill in the art would have incorporated the teachings of Misiakos to modify Ymeti to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 through routine experimentation (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)) in order to provide high accuracy measurements over a wide spectral range, improved sensitivity of the overall sensing system, and improved portability of the sensing system as taught by Misiakos.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ymeti in view of Misiakos as applied to claim 15 above, and further in view of Tu et al. (US 20130071061 A1).
Regarding claim 19, Ymeti in view of Misiakos fail to teach wherein only one of the sensing arm or the reference arm comprises a covered segment.
Tu teaches a sensing Mach-Zehnder interferometer (Fig. 4; paragraph [0034]) comprising a sensing arm (108) and a reference arm (104). Tu teaches the sensing arm comprises a waveguide (110) and the reference arm comprises a reference waveguide (106), wherein the waveguide (110) and the reference waveguide (106) contact a fluid of a target chemical (paragraph [0034]). Tu teaches wherein only one of the sensing arm or the reference arm comprises a covered segment (Fig. 4 and paragraph [0038] teaches the sensing arm 108 comprises a covered segment 404). Tu teaches that when the cross-sections of the reference waveguide 106, the waveguide 110 and the further waveguide 404 are fixed, a ratio between the length of the further waveguide 404 and the length between the reference waveguide 106/the waveguide 110 may determine the temperature dependence of the sensing arrangement 402 (paragraph [0043]). Tu teaches that temperature negatively impacts waveguide based biosensors (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti in view of Misiakos to incorporate the teachings of Tu to provide wherein only one of the sensing arm or the reference arm comprises a covered segment. Doing so would allow for temperature dependent sensing, as taught by Tu, which would reduce the negative effects of temperature and thus improve sensitivity of the sensing system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ymeti in view of Misiakos as applied to claim 15 above, and further in view of Lipson et al. (US 20110102804 A1).
Regarding claim 21, Ymeti further teaches wherein the sensing system is configured to guide the radiation in the photonic integrated circuit in waveguides (Fig. 4; paragraph [0084]). Ymeti in view of Misiakos fail to teach wherein a width of the waveguides in the covered segment in the reference arm is substantially different from a width of the covered segment in the sensing arm and wherein the width of the waveguide in the covered segment in the sensing arm and the width of the waveguide in the covered segment in the reference arm are tuned for a-thermal operation.
Lipson teaches a waveguide-based Mach-Zehnder interferometer (abstract). Lipson teaches the interferometer works on the principle that the guided mode encounters different effective mode index changes with temperature in the two arms of the interferometer, induced by the different waveguide widths (paragraph [0035]). Lipson teaches that by choosing the proper arm lengths, the temperature sensitivity of one arm can be set to cancel that of the other, and overall temperature sensitivity can be brought down to zero or made negative (paragraph [0035]). Lipson teaches that nanophotonic devices are known to be sensitive with temperature (paragraphs [0006]-[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti in view of Misiakos to incorporate the teachings of Lipson to provide wherein a width of the waveguides in the covered segment in the reference arm is substantially different from a width of the covered segment in the sensing arm and wherein the width of the waveguide in the covered segment in the sensing arm and the width of the waveguide in the covered segment in the reference arm are tuned for a-thermal operation. Doing so would allow for overall temperature sensitivity to be reduced or negated, which would improve sensitivity of the overall sensing system.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ymeti teaches all of the limitations of claim 15 except an explicit teaching of a period or spectral transfer function, specifically, Ymeti fails to teach wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2.
Misiakos teaches a broad-band Mach-Zehnder interferometers comprising a reference arm and a sensing arm with high sensitivities (abstract; Fig. 1). Misiakos teaches the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 (page 8869, first full paragraph teaches a spectral period of 7.9nm and a spectrometer resolution of 0.43 nm, i.e. smaller than P/2). Misiakos teaches that the device demonstrated high accuracy measurements over a wide spectral range (page 8870, section 6, lines 1-3). Misiakos teaches that high spectral sensitivity makes possible the use of portable spectrum analyzers with nm range resolutions without compromising the sensor analytical capability (page 8870, section 6, lines 11-13; abstract). 
Since Misiakos teaches an interferometer for measuring analytes, similar to Ymeti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ymeti to incorporate the teachings of Misiakos to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2. Doing so would allow for high accuracy measurements over a wide spectral range and improved sensitivity of the overall sensing system, as taught by Misiakos, thus improving portability of the sensing system. 
Furthermore, since Ymeti fails to teach a specific period or spectral resolution, one of ordinary skill in the art would have incorporated the teachings of Misiakos to modify Ymeti to provide wherein the overall optical path length difference between the reference and the sensing arm is such that the spectral transfer function of the interferometer has a period P not smaller than 0.5 nm and the system having a spectral resolution smaller than or equal to P/2 through routine experimentation (see In re Williams, 36 F.2d 436, 438 (CCPA 1929)) in order to provide high accuracy measurements over a wide spectral range, improved sensitivity of the overall sensing system, and improved portability of the sensing system as taught by Misiakos.
In response to applicant’s argument regarding the mischaracterization of Misiako’s “length ratio” (see pages 19-20 of Remarks), the examiner agrees that the “2000/600” does not refer to the ratio between the sensing arm and the reference arm. However, the examiner notes that the specific path length difference is not claimed. In the rejection of claim 15 (see above), the optical path length difference is implied to be configured to provide the period and the resolution, since it is understood that the optical path length is the product of the geometrical length and index of refraction.
In response to applicant's arguments against the references individually (see pages 18-19 of Remarks regarding the waveguide of Misiakos), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that a POSITA “would not have been motivated to make the proposed combination of Ymeti with Misiakos, a PHOSITA would recognize that one must maintain the transfer function in Misiakos, which is provided in equation 7”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As stated previously, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797